t c memo united_states tax_court stuart a gross petitioner v commissioner of internal revenue respondent docket no 26902-07l filed date steven mather and elliott kajan for petitioner elaine fuller for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks judicial review of respondent’s determination to proceed brief amicus curiae was filed by a lavar taylor as attorney for the center for the fair administration of taxes unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure with a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and the matter is presently before the court on petitioner’s motion for summary_judgment and respondent’s motion for partial summary_judgment pursuant to rule we are asked to decide whether petitioner’s interest in an erisa-qualified pension_plan was excluded from or included in and exempted from his chapter bankruptcy_estate background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed his petition i petitioner’s bankruptcy proceedings on date petitioner filed a petition under chapter of the u s bankruptcy code in the u s bankruptcy court for the central district of california on the date he filed his bankruptcy petition petitioner owned an interest in an erisa-qualified pension_plan from the director’s guild of america the dga plan valued at dollar_figure petitioner listed his interest in the dga plan on schedule b personal_property attached to the bankruptcy petition on schedule c property claimed as exempt also attached to the bankruptcy petition petitioner listed as exempt the full value of his interest in the dga plan petitioner included the following description on schedules b and c this is an erisa qualified_pension plan which is not property of the estate but in an abundance of caution has been listed herein and exempted on date the chapter trustee filed his report in petitioner’s bankruptcy case no objections to the exemptions claimed on petitioner’s schedule c were filed on date the bankruptcy court entered an order of discharge pursuant to u s c sec on date the bankruptcy court entered an order closing petitioner’s bankruptcy case ii respondent’s collection efforts on date the same day petitioner’s bankruptcy case was ordered closed the irs insolvency unit sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing levy notice the levy notice indicated that petitioner owed federal income taxes for and which totaled dollar_figure respondent before the filing of petitioner’s bankruptcy petition had not filed a notice of the order stated order of discharge in the above referenced case was entered on and notice was provided to parties_in_interest since it appears that no further matters are required that this case remain open or that the jurisdiction of this court continue it is ordered that the trustee is discharged from his her duties in this case his her bond is exonerated and the case is closed federal_tax_lien nftl with respect to any of the federal_income_tax liabilities which were the subject of the levy notice the parties stipulated that petitioner as a result of the discharge_in_bankruptcy has no present personal obligation to pay the federal_income_tax liabilities iii petitioner’s cdp hearing petitioner timely filed a form request for a collection_due_process or equivalent_hearing cdp hearing petitioner disputed respondent’s intent to levy on his future entitlement to an annuity from the dga plan because he was not entitled to receive any benefit or distribution at present petitioner further asserted that future distributions from the dga plan would be needed to pay for essential medical insurance and treatment because of his chronic medical conditions petitioner asserted he would offer an alternative resolution at the cdp hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or therein respondent sustained the proposed levy because petitioner’s interest in the dga plan was excluded from petitioner’s bankruptcy_estate and petitioner did not make an acceptable proposal for payment or resolution of his federal_income_tax liabilities the memo attached to the notice_of_determination states the government is not precluded from attaching or levying assets excluded from the bankruptcy in this case gross’ erisa account see usc sec_541 certain retirement savings accounts or pension plans may be excluded from the bankruptcy_estate discussion i summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials of phantom factual issues see fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and that the issues presented by the motion s may be decided as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir ii the parties’ arguments petitioner argues that the exclusion of his interest in an erisa-qualified pension_plan is permissive pursuant to 428_f3d_893 9th cir and that he properly included the dga plan account in his chapter bankruptcy_estate and claimed it as exempt without objection therefore petitioner contends that respondent may not levy on the dga plan account because respondent did not file a valid nftl respondent argues that an erisa-qualified pension_plan account is per se excluded from the bankruptcy_estate ie exclusion is mandatory and cannot be included in the bankruptcy_estate not even for the sole purpose of listing it as exempt respondent further argues that even if a debtor may include an erisa-qualified pension_plan account in the bankruptcy_estate and claim it as exempt petitioner did not do so instead respondent takes the position that petitioner excluded the dga plan account by describing it on his bankruptcy schedules as an erisa qualified_pension plan which is not property of the estate either way in respondent’s view the dga plan account was excluded respondent concludes that therefore the statutory lien survives the bankruptcy and respondent may collect in rem from the dga plan iii analysis the filing of a petition in bankruptcy automatically creates a bankruptcy_estate consisting of all legal or equitable interests of the debtor in property as of the commencement of the case u s c sec_541 the bankruptcy_estate includes all of the debtor’s prepetition property and rights to for a more comprehensive discussion on the sec_6321 lien and the effect of bankruptcy on the sec_6321 lien see wadleigh v commissioner t c __ __ slip op pincite property except property excluded from the estate under u s c sec_541 title u s c sec_541 as interpreted in 504_us_753 permits a debtor to exclude an interest in an erisa-qualified pension_plan from his bankruptcy_estate in addition u s c sec_522 allows a debtor to exempt from his bankruptcy_estate certain property including retirement_funds to ensure that the debtor has at least some property with which to make a fresh_start 116_tc_87 property that is exempt from the bankruptcy_estate pursuant to u s c sec_522 is not available to satisfy prepetition debts during or after the bankruptcy except debts secured_by liens that are not avoided in the bankruptcy and sec_6321 liens with respect to which an nftl has been filed u s c sec_522 unlike exempt_property excluded_property never becomes part of the bankruptcy_estate and is therefore never subject_to the bankruptcy_estate trustee’s or the debtor’s power to avoid the sec_6321 lien thus if a sec_6321 lien on excluded in 504_us_753 the supreme court held that a debtor may exclude his interest in an erisa-qualified pension_plan from the bankruptcy_estate the bankruptcy trustee in patterson argued that the court’s holding rendered u s c sec_522 superfluous but the court rejected the argument observing that u s c sec_522 exempts from the bankruptcy_estate a much broader category of interests than u s c sec c excludes id property has not expired or become unenforceable under sec_6322 it survives the bankruptcy wadleigh v commissioner t c __ __ slip op pincite as we noted in wadleigh v commissioner supra at __ ndollar_figure slip op pincite citing in re stevens bankr n bankr e d ark there is no formal procedure within the bankruptcy process to clarify what property is excluded and confusion has resulted from this lack of clarity simply listing an erisa-qualified pension_plan account an excludable asset on schedule c is not necessarily sufficient to claim an exemption if all of the facts including any statements made on the bankruptcy schedules indicate that the debtor excluded the erisa-qualified pension_plan account from his bankruptcy_estate see id at __ ndollar_figure slip op pincite cf klein v chappell bankr b a p 9th cir citing 967_f2d_1316 n 9th cir ambiguity in the bankruptcy schedules is to be construed against the debtor petitioner was granted a discharge_in_bankruptcy on date on schedule c of his bankruptcy petition petitioner stated that the dga plan account was not property of the estate but in an abundance of caution was listed on the bankruptcy the commissioner has taken the position that a notice_of_federal_tax_lien need not be on file to pursue collection against assets excluded from the bankruptcy_estate internal_revenue_manual pt date schedules and claimed as exempt clearly petitioner intended to foreclose his creditors from reaching the dga plan account in the bankruptcy proceedings on the basis of the record before us and our review of u s c sec_541 we conclude that petitioner’s pension_plan account was properly excludable from his bankruptcy_estate under u s c sec_541 and patterson v shumate supra and that petitioner excluded the pension_plan account from his bankruptcy_estate see wadleigh v commissioner supra at __ slip op pincite debtor excluded erisa-qualified pension_plan claimed as exempt on schedule c on basis of attached statement as a result the sec_6321 lien that attached to the pension_plan account before bankruptcy continued to attach to petitioner’s interest in his pension even after petitioner’s personal liability for his tax_liabilities was discharged in bankruptcy in wadleigh v commissioner supra at __ slip op pincite the debtor included the following statement the interest in the honeywell pension_plan is claimed as exempt to the extent if any that said pension_plan is property of the estate and the claims of exemption include any increases in the value of debtors’ interests therein debtors contend that their interest in the honeywell plan are sic excluded from the bankruptcy_estate under u s c sec_541 504_us_753 we find petitioner’s statement that the dga plan account was not property of the estate but was listed therein and exempted out of an abundance of caution to be essentially the same taking into account its necessary implication as the debtor’s more explicit statement in wadleigh iv conclusion petitioner excluded his dga plan account from his bankruptcy_estate accordingly there is no need to decide whether the exclusion of an erisa-qualified pension_plan account from a bankruptcy_estate is mandatory or permissive to reflect the foregoing an appropriate order will be issued denying petitioner’s motion for summary_judgment and granting respondent’s motion for partial summary_judgment
